 

 

U.S. DISTRIC
Case 3:20-mj-00562-BN Document 5 Filed 06/08/20 OIORTHERN USTRICT OF Texas

 

 

JUN - 8 aon

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXASCLE

USD
DALLAS DIVISION By ISTRICT CO
eputy

 

 

 

 

 

 

UNITED STATES OF AMERICA § YY
§

V. § Case No. 3:20-mj-00562-BN *SEALED*
§

PHILIP RUSSELL ARCHIBALD (1) §

ORDER APPOINTING FEDERAL PUBLIC DEFENDER
The Court, having considered the Financial Affidavit of the Defendant, finds that the Defendant

is financially unable to obtain counsel.

IT IS, THEREFORE, ORDERED pursuant to Title 18, United States Code, Section 3006A, that
the Federal Public Defender for the Northern District of Texas is appointed as counsel of record for the

above named Defendant. Such appointment shall be for all proceedings, including any appeal.

SIGNED June 08, 2020.

_—_

 

 

   

REBECCA RUTHERFORD
UNITED STATES GISTRATE JUDGE
